DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 objected to because of the following informalities:  the limitation “the mobile device” in line 2 appears to be incorrect, and may need to be amended to “the remote device”.
Claim 19 objected to because of the following informalities:  the limitation “the remote device” in lines 2-3 appears to be incorrect, and may need to be amended to “the mobile device”.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second communication interface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend on claim 1; therefore, they suffer the same deficiencies.
Claim 4 recites the limitation "the first communication interface" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first communication interface" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the mobile device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-20 depend on claim 9; therefore, they suffer the same deficiencies.
Claim 20 recites the limitation "the first communication interface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 appears to claim the same limitations as claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 8, 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cate (US 2020/0043270).
Regarding claims 1, 8, Cate discloses a control module and method for a vehicle in communication with a mobile device via a wireless communication interface, wherein the mobile device is further in communication with a remote server and configured to access programming information for a remote device via the remote server (via trainable transmitter of a vehicle configured to communicate with a server via a user device to receive code to operate a movable barrier operator, Para. 41, 47, 52, 93-95), the control module comprising: 
a trainable transmitter configured to communicate a radio frequency signal configured to control the remote device via a first communication protocol (via RF signals in 300 MHz to 900 MHz, Para. 94); 
a communication circuit configured to communicate with the mobile device via a second communication protocol (via Bluetooth communication circuit to pair with user device 220, Para. 45, 98); 
a user interface comprising at least one input device (Para. 48, 52-53, 93, 98); and 
a controller (via control circuit, Para. 52) configured to: 
communicate, with the remote server via the second communication interface, the programming information for the remote device (device 220 may be configured to program the fixed code of the transmitter 240 using a fixed code received from the server computer 210 to allow the transmitter 240 to control a selected movable barrier operator, Para. 52, 54-56); 
assign the programming information to the at least one input device in response to receiving the programming information (if a transmitter includes a plurality of buttons, the pairing request may further identify a specific button and the transmitter code may be retrieved based on the selected button, Para. 60, 67); and 
control the trainable transmitter to output a control signal based on the programming information in response to receipt of an input on the at least one input device, wherein the control signal is configured to control the remote device (Para. 60, 67, 90-103).
Regarding claim 2, 10, Cate discloses the mobile device is configured to: communicate the programming information to the remote server via a third communication interface (via communication circuitry 222 may comprise one or more of a network adapter, a network port, a cellular network (3G, 4G, 4G-LTE, 5G) interface, Para. 47, 45).
Regarding claim 3, 11, 12, Cate discloses the third communication interface is a wireless communication network in communication with the remote server via an internet gateway (a cellular network (3G, 4G, 4G-LTE, 5G) interface, Para. 47).
Regarding claim 4, 13-15, Cate discloses wherein the mobile device is further configured to: communicate the programming information with the communication circuit via a first software application configured to communicate with the control module via the first communication interface (via inherent application to execute short range wireless communication (Bluetooth) with a transmitter, Para. 45, 47, 92, 93); communicate the programming information with the remote server via a second software program configured to communicate with remote server via the third communication interface (via application to communicate with server using cellular network, Para. 47, 83-85); and transfer the programming information between the first software application and the second software application on the mobile device (via smartphone, Para. 47, 85).
Regarding claim 17, Cate discloses communicating, by the mobile device, identifying information for the remote device to the remote server via the third communication interface; and receiving, by the mobile device, the programming information for the remote device based on the identifying information (Para. 47).
Regarding claim 18, Cate discloses broadcasting, by the remote device, to a localized wireless communication network, and receiving, by the remote device, connection information for the localized wireless communication network via a second software program, wherein the second software program is configured to communicate with a remote server via the third communication interface (Para. 51 and 47).
Regarding claim 19, Cate discloses receiving, by the remote device, programming information via the localized communication network broadcast from the mobile device (Para. 47).
Regarding claim 20, Cate discloses communicating, by the remote device, the programming information with the communication circuit via a first software application configured to communicate with the control module via the first communication interface (Para. 47).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cate.
Regarding claim 5, 16, Cate teaches the mobile device is further configured to identify identifying information of the remote device via a beacon signal (a movable barrier operator 230 may broadcast a beacon signal which the user device 220 may use to identify the movable barrier operator 230 and request access to the movable barrier operator 230 at the server computer 210, Para. 47). But fails to disclose the signal is a radio frequency identification (RFID) communication signal.
Cate teaches RFID communication signal can be used to identify a device (the machine-readable indicium includes an invisible code such as an RFID signal and the communication circuitry 222 includes an RFID transceiver configured to obtain the machine-readable indicium from the transmitter 240, Para. 48).
KSR guidelines state that simple substitution of one known element for another to obtain predictable results is considered obvious to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cate to include the signal is a radio frequency identification (RFID) communication signal as device identification signals can be provided in many forms.
Regarding claims 6, 7, Cate discloses wherein the mobile device is further configured to: communicate the identifying information for the mobile device to the remote server via the third communication interface; and receive the programming information for the remote device based on the identifying information (via cellular network (3G, 4G, 4G-LTE, 5G) interface, Para. 45, 47, 52, 54-56).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art related to trainable transmitters usable with vehicles: US 20150228139 A1, US 20150302732 A1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689